Citation Nr: 0009382	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for numbness of the 
right thigh.

3.  Entitlement to service connection for numbness of the 
legs.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left testicle 
disability.

7.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1979.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 


REMAND

In his substantive appeal received in September 1998, the 
veteran requested a hearing before a member of the Board at 
the local RO.  He has not withdrawn this request to date.  
The record does not reflect that the veteran has been 
afforded the opportunity for such hearing.  

Further, in a statement received later in September 1998, the 
veteran requested a hearing before a RO hearing officer, in 
addition to a travel Board hearing.  In this regard, it is 
specifically noted that in his signed statement, it was 
indicated that he understood that a hearing with a Hearing 
Officer of the Cleveland Regional Office was "not a BVA 
hearing."  It is clear from the record that in January 1999, 
the veteran requested to cancel a scheduled hearing "before 
[a] Hearing Officer."  At that time, he indicated he desired 
to obtain additional medical evidence in support of his 
appeal, and requested a 60-day extension of time to do so.  
It is not clear to the Board whether the veteran's request 
was to cancel or postpone the scheduled hearing before a RO 
hearing officer.  Clarification of this matter would be 
useful prior to the Board's final appellate consideration. 

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should contact the veteran and 
request that he clarify whether his 
January 1999 statement was a request to 
cancel, or was a request to postpone, the 
scheduled hearing before a RO hearing 
officer, in addition to a travel Board 
hearing.  If the veteran notifies the RO 
of a continued desire to have a hearing 
before a RO hearing officer, he should be 
scheduled for such hearing.  If such 
hearing is conducted, the RO hearing 
officer should readjudicate the issues on 
appeal.  If the benefits sought are not 
granted, a supplemental statement of the 
case should be issued to the veteran and 
his representative, and they should be 
afforded the appropriate opportunity to 
respond.

2.  The RO should schedule the veteran 
for a hearing before a traveling member 
of the Board at the local RO, unless 
otherwise indicated, in accordance with 
appropriate procedures considering the 
veteran's docket number.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






